Citation Nr: 9930067	
Decision Date: 10/21/99    Archive Date: 10/29/99

DOCKET NO.  98-15 401	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Jackson, 
Mississippi


THE ISSUE

Entitlement to an increased rating from an original grant of 
service connection for post-traumatic stress disorder (PTSD), 
currently evaluated as 50 percent disabling.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

M. S. Siegel, Counsel


INTRODUCTION

The veteran served on active duty from October 1990 to 
October 1997.


This case comes before the Board of Veterans' Appeals (Board) 
from a rating decision rendered in May 1998 by the Jackson, 
Mississippi, Regional Office (RO) of the Department of 
Veterans Affairs (VA), wherein service connection for PTSD 
was granted and assigned a 50 percent rating effective as of 
October 30, 1997, the day following the date of the veteran's 
separation from service.  The veteran has perfected an appeal 
with regard to that disability evaluation.


FINDINGS OF FACT

1.  All evidence necessary for an equitable disposition of 
the veteran's claim has been developed.

2.  PTSD is currently manifested by sleep impairment, an 
exaggerated startle reaction, intrusive thoughts, avoidance 
behavior, diminution of social interaction, impaired 
relationships, a "somewhat" constricted and guarded affect, 
and a lack of spontaneity.  The veteran's social and 
occupational functioning has been found to be moderately 
impaired.


CONCLUSION OF LAW

The criteria for an increased rating from an original grant 
of service connection for PTSD are not met.  38 U.S.C.A. 
§ 1155 (West 1991); 38 C.F.R. Part 4, § 4.130, Diagnostic 
Code 9411 (1998).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

Initially, the Board finds that the veteran's claim is well 
grounded under 38 U.S.C.A. § 5107(a) (West 1991); that is, 
she has presented a claim that is 

plausible.  See Proscelle v. Derwinski, 2 Vet. App. 629 
(1992).  She has not referenced the presence of any pertinent 
records that are not already associated with her claims 
folder, and the Board accordingly finds that the duty to 
assist her, as mandated by 38 U.S.C.A. § 5107(a) (West 1991), 
has been satisfied.  In that regard, the Board notes that her 
accredited representative, in the informal hearing 
presentation submitted in September 1999, avers that the 
clinical evidence does not address the question of whether 
the veteran's employment, or lack thereof, is affected by her 
service-connected disabilities.  The Board notes that the 
question of entitlement to a total rating for compensation 
purposes based on individual unemployability is not the 
subject of this appeal and that, in fact, a total rating was 
granted on that basis by the RO in September 1998, effective 
as of October 30, 1997.

Service connection for PTSD was granted by the Jackson RO in 
May 1998, following review of the veteran's service medical 
records and the report of a March 1998 VA examination.  The 
RO noted that the service medical records indicated that the 
manifestation of PTSD was directly related to the veteran's 
military service; these records show that she was involved in 
a motor vehicle accident that resulted in serious physical 
disabilities, to include a right leg below-the-knee 
amputation and residuals of fractures of the right femur, the 
right humerus and the 2nd, 3rd and 5th right metacarpal shafts.  
The RO also noted that the March 1998 VA examination report 
indicated diagnoses to include PTSD, with depressive 
features, that was attributed to this accident and her 
resulting impairment.

The RO assigned a disability rating of 50 percent for the 
veteran's PTSD, effective as of October 30, 1997, which is 
the day following her last day of active service.  As 
indicated above, she thereafter perfected an appeal with 
regard to the question of increased compensation for this 
disorder, in essence contending that her PTSD is more severe 
than is reflected by that disability rating.  After a review 
of the record, however, the Board finds that her contentions 
are not supported by the evidence, and that her claim fails.


The severity of PTSD is ascertained, for VA rating purposes, 
by application of criteria set forth in VA's Schedule for 
Rating Disabilities, 38 C.F.R. Part 4, § 4.130, Diagnostic 
Code 9411 (1998).  Under these criteria, the 50 percent 
rating currently in effect contemplates the presence of 
occupational and social impairment with reduced reliability 
and productivity, due to such symptoms as flattened affect; 
circumstantial, circumlocutory or stereotyped speech; panic 
attacks that occur more than weekly; difficulty in 
understanding complex commands; impairment of short- and 
long-term memory; impaired judgment; impaired abstract 
thinking; disturbances of motivation and mood; and difficulty 
in establishing and maintaining effective work and social 
relationships.  A rating greater than 50 percent (that is, 70 
percent, which is the next higher rating that could be 
assigned) is appropriate for PTSD that is manifested by 
occupational and social impairment with deficiencies in most 
areas, such as work, school, family relations, judgment, 
thinking or mood, due to such symptoms as suicidal ideation; 
obsessional rituals that interfere with routine activities; 
speech that is intermittently illogical, obscure or 
irrelevant; near-continuous panic or depression that affects 
the ability to function independently, appropriately and 
effectively; impaired impulse control; spatial 
disorientation; neglect of personal appearance and hygiene; 
difficulty in adapting to stressful circumstances; and an 
inability to establish and maintain effective relationships.

The Board finds that the criteria for an increased rating are 
not met.  The report of the most recent clinical evaluation 
of the veteran's PTSD, which is the report of a VA 
examination conducted in June 1999, shows that she cited 
sleep impairment, an exaggerated startle reaction, intrusive 
thoughts, avoidance behavior, diminution of social 
interaction, and impaired relationships.  On examination, she 
presented an affect that was described as "somewhat" 
constricted and guarded, and was not considered to be 
spontaneous; diagnoses included a Global Assessment of 
Functioning (GAF) score of 51.  However, this report also 
shows that she was alert, oriented and neatly groomed, that 
there was no evidence of a thought disorder, and 

that there were no hallucinations or delusions.  Further, the 
report shows that, in addition to the GAF score of 51, she 
was deemed to present moderate symptoms and moderate 
difficulty in social and occupational functioning.

The report of an earlier VA mental status examination, 
conducted in March 1998, similarly indicates that the 
veteran, at that time, exhibited a depressed affect and was 
lachrymose.  She also indicated that she experienced 
disturbed sleep, was self-conscious regarding her physical 
disability, and was unwilling to have intimate contact.  
Again, however, the report shows that she denied delusions, 
hallucinations, and homicidal and suicidal ideations.

While the evidence shows that the veteran's PTSD is 
productive of impairment, it does not demonstrate that this 
impairment is of such severity as to warrant assignment of a 
70 percent rating.  Neither of these reports, nor any other 
record, demonstrates that she experiences deficiencies in 
judgment or thinking; that there is any impairment resulting 
from suicidal ideation; that she performs any obsessional 
rituals; that her speech is or has been at any time 
illogical, obscure or irrelevant; that she experiences what 
could be described as near-continuous panic, or that her 
depression is so severe as to affect her ability to function 
independently, appropriately and effectively; that she has 
impaired impulse control or spatial disorientation; or that 
there has been any neglect of personal appearance or hygiene.  

In brief, the Board must conclude that the preponderance of 
the evidence is against the veteran's claim, in that the 
criteria for a higher rating are not met.  Her claim, 
accordingly, fails.




ORDER

An increased rating from an original grant of service 
connection for PTSD is denied.



		
	M. S. SIEGEL
	Acting Member, Board of Veterans' Appeals



 

